Title: To Thomas Jefferson from William Playfair, 17 April 1805
From: Playfair, William
To: Jefferson, Thomas


                  
                     Sir,
                     
                        Old Brompton,
                     April 17, 1805.
                  
                  When I had the honour of being introduced to your acquaintance, during your embassy in France, the approbation which you were then pleased to bestow on my application of lines to matters of finance, leads me to hope that you will not be offended at the liberty which I now presume to take, in dedicating to you a small work, on a plan somewhat similar, relative to the affairs of your own country.
                  As your statistical account of Virginia shews your great knowledge of, and attachment to that branch of study, at a time when its importance was scarcely begun to be known, perhaps you may be induced to exercise your genius, and employ some part of that power and influence which, from your elevated situation, you possess, in directing the government of the United States, towards collecting and perfecting statistical knowledge. Without the aid of the government, in this study, individuals can make but little progress in any country, and their labours must remain very imperfect.
                  In our old world, the progressive state of population, in its early stages is disgraced by fiction, or drowned in oblivion; and even in our enquiries into the present state of things we are perpetually interrupted by antiquated customs, the prejudices of many, and the indifference and negligence of nearly all.
                  In your new country it is quite the reverse; the progress may be traced, and the present situation ascertained. It is therefore an opportunity not to be passed over; another such never may, and probably never will, again occur in the history of this globe. A fine country, cultivating and increasing in population by an enlightened people, under a good government!! Can we expect another re-union of such circumstances? Can we find any example of it in the times that are past?
                  Under your American government the useful is more attended to than the ostentatious or splendid: in addressing myself to you, I cannot help taking the liberty to suggest, that if to the revenue department of the state an office was attached, in which such statistical information should be collected and arranged as is gained in the usual course of the operations of government, and this continued year after year, great advantage would arise from it in the course of time, and at little expence.—Individuals cannot collect much statistical information; institutions expressly for the purpose would be expensive, and, in some cases, inconvenient; but every government in the ordinary exercise of its functions becomes possessed of many precious materials, (such as, I humbly suggest, it would be well worth while to turn to advantage,) which no private person can possibly obtain.
                  In writing this with a view to the advancement of general knowledge, I am fully sensible that materials are wanting to make the execution either accurate or complete. I hope you will deign to receive twenty-five copies, bound up with blank leaves, on which such corrections, additions, and remarks may be inserted, as may tend to perfectioning the work at some future period.
                  I am not ignorant, Sir, that, in submitting to you a very imperfect work, of which on account of its own nature, and other circumstances, you are probably more capable than any other person in existence to judge, I lay myself open to severe censure.—I think I see the interleaved pages written full of corrections, and the printed ones half obliterated on account of error or ignorance; but my great desire of assisting in laying the foundation for a regular statistical account of so interesting a country, together with a reliance on your indulgence, have induced me to run the risk I have even some hope that European governments, seeing the advantage, may, in time, follow your example.
                  I have now, Sir, given briefly and candidly my reasons for taking the present liberty, and have the honour to be, with respect and esteem,
                  Sir, Your Excellency’s Most obedient, And very humble Servant,
                  
                     William Playfair.
                  
               